FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR AUGUSTO AMBROCIO,                          No. 08-75199

               Petitioner,                       Agency No. A071-586-330

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Cesar Augusto Ambrocio, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, including the agency’s adverse credibility findings. Cortez-Pineda v.

Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

on the basis of inconsistencies in Ambrocio’s testimony regarding when he

received the threatening letters and on the basis of the omission of his union

activities from his asylum application and interview. See id. at 1124 (inconsistency

regarding when petitioner received threats); Husyev v. Mukasey, 528 F.3d 1172,

1183 (9th Cir. 2008) (omission of political activism from petitioner’s application

and interview). Further, Ambrocio’s explanations of the inconsistencies and

omission do not compel a contrary result. See Zamanov v. Holder, 649 F.3d 969,

974 (9th Cir. 2011) (explanation for omitting incidents was plausible, but record

did not compel belief “in light of the importance of the omitted incidents to his

asylum claim”). Accordingly, in the absence of credible testimony, Ambrocio’s

asylum and withholding of removal claims fail.

      Finally, substantial evidence also supports the agency’s denial of CAT

protection because Ambrocio’s CAT claim relies on the same statements the

agency found not credible, and he does not point to any other evidence in the

record that would compel a finding it is more likely than not he would be tortured


                                          2                                      08-75199
if returned to Guatemala. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.

2003). Accordingly, Ambrocio’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                  08-75199